Seevers, J.
3. tax sale: statute o£Um-Rations. I. The appellant insists that his demurrer to the cross-petition was erroneously overruled. The cross-petition states that defendant is in possession of the premises, and that plaintiff makes some claim
tion states that defendant is in possession of the thereto. This the demurrer admits. . Defendant did not seek to recover the premises, but to quiet the title. This, under the statute, she could do. Being in possession, the statute of limitations, invoked by the plaintiff, does not bar the action or relief asked in the cross-petition.
2. pjbactick: built: oSjeo-" tions. II. The plaintiff on the trial objected to certain evidence introduced by the defendant, and his objection was overruled. this action of the court complaint is made, Being in default the plaintiff had no right to make such an Objection. ah be COuld do was to cross-*250examine the witnesses introduced by defendant. Code, section 2873. Clute Bros. & Co. v. Hazleton, 51 Iowa, 355, and authorities cited.
It is objected that no abstract of title was attached to the cross-petition, and, therefore, no evidence of title could be •introduced on the trial. Being in default, the plaintiff cannot be permitted to make this objection.
Affirmed.